                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

AARON MULVEY, Individually and on      §
Behalf of Himself, and all Others      §
Similarly Situated,                    §
                                       §
            Plaintiff,                 §
                                       §
v.                                     §           Civil Action No. 3:18-CV-1271-K
                                       §
ALLSTATE INSURANCE COMPANY, §
ALLSTATE TEXAS LLOYDS, INC., and §
Doe Individuals and Corporations 1-100 §
Inclusive,                             §
                                       §
            Defendants.                §

                  MEMORANDUM OPINION AND ORDER

        Before the Court is Defendants Allstate Insurance Company and Allstate Texas

Lloyds, Inc.’s Motion to Dismiss (Doc. No. 14). The Court has carefully considered

the motion, the response, the reply, the supporting appendices, the applicable law, and

any relevant portions of the record. Having concluded that Plaintiff Aaron Mulvey has

no standing under Article III to bring this action, the Court GRANTS Defendants’

motion and this case is hereby dismissed without prejudice.

   I.      Factual and Procedural Background

   Plaintiff Aaron Mulvey (“Plaintiff”) filed this lawsuit as a class action on May 17,

2018 in this Court. In his Complaint, Plaintiff alleges Defendants Allstate Insurance




ORDER – PAGE 1
Company and Allstate Texas Lloyd’s, Inc. (“Defendants”) obtained the motor vehicle

records of Texas drivers for impermissible purposes under the Driver’s Privacy

Protection Act of 1994 (“DPPA”). As a result, Plaintiff alleges he and the other class

members suffered harm to their privacy interests codified in the DPPA and

subsequently filed this lawsuit. Defendants filed the instant motion to dismiss.

   II.    Applicable Law

   Federal Rule of Civil Procedure 12(b)(1) permits a party to challenge the subject

matter jurisdiction of a district court to hear a case. FED. R. CIV. P. 12(b)(1).    The

burden of proof for a Rule 12(b)(1) motion to dismiss falls on the party asserting that

jurisdiction exists. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). In

considering a Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction,

“a court may evaluate: (1) the complaint alone, (2) the complaint supplemented by

undisputed facts evidenced in the record, or (3) the complaint supplemented by

undisputed facts plus the court’s resolution of disputed facts.”        Den Norske Stats

Olijeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir.), cert. denied, 534 U.S. 1127

(2002). A Rule 12(b)(1) motion should be granted only if it appears certain that the

plaintiff cannot prove any set of facts in support of his claim that would entitle him to

relief. Home Builders Assn. of Mississippi, Inc. v. City of Madison, Miss., 143 F.3d 1006,




ORDER – PAGE 2
1010 (5th Cir. 1998). If the court determines that it lacks subject matter jurisdiction,

the court must dismiss the action. FED. R. CIV. P. 12(h)(3).

   Federal courts have jurisdiction only where a case or controversy is presented by a

party with standing to litigate. Nevares v. San Marcos Consol. Indep. Sch. Dist., 111 F.3d

25, 25 (5th Cir. 1997). Lack of Article III standing is a defect in subject matter

jurisdiction. Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-61 (1992); see also Cobb

v. Central States Southwest and Southeast Areas Pension Fund, 461 F.3d 632, 635 (5th Cir.

2006), cert. denied, 549 U.S. 1180 (2007) (standing is an issue of subject matter

jurisdiction); McNair v. United States Postal Svc., 768 F.2d 730, 737 (5th Cir. 1985)

(lack of standing robs the court of jurisdiction to hear the case).

   The “irreducible constitutional minimum of standing” consists of three elements:

(1) the plaintiff must have suffered an “injury in fact”; (2) the “injury in fact” is causally

connected to the defendant’s actions; and (3) the plaintiff’s injury must be likely to be

“‘redressed by a favorable decision.’” Lujan, 504 U.S. at 560-61. The burden rests

with the plaintiff, the party invoking federal jurisdiction, to establish each of the three

elements. Id. at 561. “Since they are not mere pleading requirements, but rather an

indispensable part of the plaintiff’s case, each element must be supported in the same

way as any other matter on which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages of the litigation.” Id.




ORDER – PAGE 3
At the pleading stage of the case, “the plaintiff must ‘clearly . . . allege facts

demonstrating’ each element.” Spokeo, Inc. v. Robins, — U.S. —, 136 S.Ct. 1540, 1547

(2016)(internal citation omitted).

   The “‘[f]irst and foremost’ of standing’s three elements” is injury in fact. Id. “Injury

in fact is a constitutional requirement, and ‘[i]t is settled that Congress cannot erase

Article III’s standing requirements by statutorily granting the right to sue to a plaintiff

who would not otherwise have standing.’” Id. at 1547-48. A plaintiff must show that

he suffered “‘an invasion of a legally protected interest’ that is ‘concrete and

particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id. at 1548.

A “particularized” injury affects the plaintiff personally and individually.         Id.   In

addition to being particularized, the injury must also be “concrete”, meaning a real

injury that actually exists. Id.

   III.   Analysis

   In their motion to dismiss, Defendants argue that this case must be dismissed

because: (1) Plaintiff lacks standing to bring this suit; and (2) Plaintiff failed to state a

claim for relief. More specifically, as to standing, Defendants assert that Plaintiff has

not alleged any facts suggesting or specifying that his own information was obtained

for impermissible purposes thereby violating the DPPA.             Plaintiff responds that

Congress created a right under the DPPA to protect the privacy of drivers, there is




ORDER – PAGE 4
recognized harm to the Plaintiffs whose information was improperly obtained by

Defendants, and, even though the harm may be intangible, it is still concrete, so

Plaintiff has standing. In their reply, Defendants contend that Plaintiff fails to allege

or otherwise indicate that his own information was actually obtained and, as a result,

he does not and cannot allege a particularized and concrete injury, a required element

of standing.

      The Court agrees with Defendants. Plaintiff fails to allege he suffered an injury-

in-fact which is “the [f]irst and foremost’ of standing’s three elements.” See Spokeo, 136

S.Ct. at 1547. In the DPPA, Congress identified the harm as improperly obtaining,

disclosing, or using drivers’ personal information. See Reno v. Condon, 528 U.S. 141,

146-47 (2000). Therefore, to establish an injury-in-fact in this case, Plaintiff was

required to allege that his own information was knowingly obtained by Defendant for

an impermissible purpose. See Sistrunk v. Titlemax, Inc., Civ. Action No. SA-14-CA-628-

RP(HJB), 2016 WL 9450445, at *6 (W.D. Tex. Aug. 26, 2016). Plaintiff’s Class

Action Complaint, in which his allegations regarding Defendants’ conduct reference

other potential class members, does not clearly allege that Plaintiff’s own personal

information was obtained by Defendant. However, in his sworn Declaration filed in

support of his Complaint, Plaintiff testifies that he is “concerned about [his] personal

privacy and security, and that of [his] family, if [his] personal information provided to




ORDER – PAGE 5
the Texas Motor Vehicle Department were to be released to unauthorized person or

companies”.    See Doc. No. 1-5 (emphasis added).        This testimony evidences that

Defendants have not obtained Plaintiff’s own information for impermissible purposes

at the time this case was filed. His testimony confirms that any harm he could allege

is based on the potential release of his information. Case law is clear that the harm

Congress identified in the DPPA is improperly obtaining, disclosing, or using a driver’s

personal information; not that a person may improperly obtain, disclose, or use a

driver’s personal information.    See Reno, 528 U.S. at 146-47; Sistrunk, 2016 WL

9450445, at *6. Furthermore, that this case may have been filed as a class action does

not save it. Aaron Mulvey, as the named plaintiff attempting to represent the class,

must allege and show that he personally suffered an injury; he may not rest on an injury

suffered by any unidentified class members he may arguably represent. See Simon v. E.

Ky. Welfare Rights Org., 426 U.S. 26, 39-40 (1976). Nowhere in his Complaint or

Declaration does Plaintiff unequivocally state, allege, or testify that his own information

was obtained by Defendant without a permissible purpose.

   Plaintiff’s responsive argument seems to misunderstand or confuse the notion of a

congressionally-created right and harm with standing’s requirement of injury-in-fact.

Indeed, Plaintiff was not required to allege any additional harm beyond that identified

by Congress in the DPPA, and the harm may also be intangible, such as a statutory




ORDER – PAGE 6
violation; but Plaintiff must still allege a particularized and concrete injury. See Spokeo,

136 S.Ct. at 1548-49. A violation of a statutory right alone is not sufficient to establish

a concrete injury, as explained by the Supreme Court:

               Congress’ role in identifying and elevating intangible harms
           does not mean that a plaintiff automatically satisfies the injury-
           in-fact requirement whenever a statute grants a person a statutory
           right and purports to authorize that person to sue to vindicate
           that right. Article III standing requires a concrete injury even in
           the context of a statutory violation.

Id. at 1549. Merely alleging that Defendants obtained drivers’ information without

consent and without a permissible purpose does not satisfy Plaintiff’s burden to allege

facts demonstrating the particularized and concrete injury-in-fact requirement of

standing. See id.; see also Lujan, 504 U.S. at 561.

   Plaintiff cannot meet his burden to allege or establish he suffered an injury-in-fact

which is “the ‘[f]irst and foremost’” of the required elements of standing. Spokeo, 136

S.Ct. at 1547. Accordingly, because Plaintiff Aaron Mulvey did not have standing at

the time this lawsuit was filed, the case must be dismissed without prejudice because

the Court lacks subject matter jurisdiction. See FED. R. CIV. P. 12(h)(3).




ORDER – PAGE 7
   IV.       Conclusion

       For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss

this case.

       SO ORDERED.

       Signed December 4th, 2018.

                                     ______________________________________
                                     ED KINKEADE
                                     UNITED STATES DISTRICT JUDGE




ORDER – PAGE 8
